Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, species 1 in the reply filed on 04/16/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 12, 21, 23, 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al., U.S. Patent 10,734,380.
Jeong et al. shows the invention as claimed including a semiconductor device comprising:
A semiconductor substrate 100;

An insulation layer (for example, 180) over the first source/drain region, the second source/drain region, and the semiconductor substrate 100;
A gate structure in the insulation layer, the gate structure being disposed between the first source/drain region and the second source/drain region, the gate structure comprising:
A gate dielectric layer 110u;
A first work function metal layer 120u lining the gate dielectric layer, wherein an uppermost surface of the first work function metal layer is disposed below an uppermost surface of the gate dielectric layer; and a second work function metal layer 130u lining the first work function metal layer and the gate dielectric layer, wherein an uppermost surface of the second work function metal layer is disposed above the uppermost surface of the first work function metal layer and below the uppermost surface of the gate dielectric layer (see, for example, figs. 1-10 and col. 10-line 4 to col. 16-line 50).
Concerning dependent claim 8, note that there will inherently be an interfacial layer disposed between the gate dielectric layer and the semiconductor substrate because inherently there will be a native oxide layer grown on a silicon substrate.
With respect to dependent claim 12 and independent claim 26, note that the device further comprises a capping layer (one part of layer 110---see col. 11-lines 9-19) disposed between the gate dielectric layer and the first and second work function layers, the capping layer inherently comprising an infinite number of smaller layers.
With respect to dependent claim 21, note that Jeong et al. discloses a second work function metal layer 130u lining the first work function metal layer and the gate dielectric layer, wherein inner sidewalls of the second work function metal layer are separated by a first dimension at a first point a first distance from the semiconductor substrate and by a second dimension greater than the first 
Regarding dependent claim 23, note that the inner sidewalls of the second work function metal layer have stair-step increments (see fig. 4, for example).
Concerning dependent claim 27, the device, when given its broadest reasonable interpretation, the second work function metal layer can be considered to comprise a third work function metal layer if the second layer is divided into two layers, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., U.S. Patent 10,734,380.
Jeong et al. is applied as above but does not expressly disclose the claimed first and second sub layers. However, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a diffusion layer of, for example, the claimed materials between the gate insulation layer and first work function layer in order to provide a diffusion barrier for the gate electrode.

Allowable Subject Matter
Claims 9-11, 22, 24-25, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-14 and 21-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



January 19, 2022